


EXHIBIT 10.3

 

VALEANT PHARMACEUTICALS INTERNATIONAL

2011 OMNIBUS INCENTIVE PLAN

MATCHING RESTRICTED STOCK UNIT AWARD AGREEMENT
(MATCHING UNITS)

 

Valeant Pharmaceuticals International, Inc. (the “Company”), pursuant to the
Company’s 2011 Omnibus Incentive Plan (the “Plan”), hereby awards to Participant
a Restricted Stock Unit Award in the form of matching share units (the “Matching
Restricted Stock Units” or the “Award”), payable in common shares of the Company
(“Common Shares”), covering the number of Common Shares set forth below.  This
Award is subject to all of the terms and conditions as set forth herein (the
“Award Agreement”) and in the Plan, which is incorporated herein in its
entirety.  Capitalized terms not otherwise defined herein shall have the
meanings set forth in your Offer Letter, dated [  ] and if such terms are not so
defined, the terms shall have the meanings set forth in the Plan.

 

Participant:

 

Date of Grant:

 

Number of Shares Subject to Award:

 

Purchase Period:

 

 

The details of your Award are as follows.

 

1.                                      CONSIDERATION.  Consideration for this
Award is satisfied by your services to the Company and your purchase and
retention of the Purchased Shares (as defined in Section 2(b) of this Award
Agreement).

 

2.                                      VESTING.

 

(a)                                 In General.  Subject to the provisions of
the Plan and this Award Agreement (including the provisions of
Section 2(b) below), one-third (1/3rd) of the Award shall vest on the first
anniversary of the Date of Grant and an additional one-third (1/3rd) of the
Award shall vest each of the second and third anniversaries of the Date of
Grant, provided Participant is employed on the relevant vesting date. 
Settlement of vested Awards shall be pursuant to Section 4 below.

 

(b)                                 Additional Forfeiture Provisions. 
Notwithstanding the provisions of Section 2(a), if (i) prior to the third
anniversary of the Date of Grant, you sell (or otherwise dispose of in a manner
not specifically approved by the Committee) any Purchased Shares or Net Shares
(as defined in Section 3 of this Award Agreement) or (ii) prior to the date that
is six months following the Date of Grant, you sell (or otherwise dispose of in
a manner not specifically approved by the Compensation Committee) any Common
Shares held by you, whether or not Purchased Shares, in either case, an equal
number of unvested Matching Restricted Stock Units (up to the maximum number of
Matching Restricted Stock Units unvested as of the date of sale or disposition)
shall be forfeited with the Matching Restricted Stock Units

 

--------------------------------------------------------------------------------


 

next scheduled to vest being forfeited first.  In addition, to the extent,
following the Date of Grant, the Company becomes aware that you sold Common
Shares in the six month period prior to the Date of Grant, such that, had the
Company been aware of such sale prior to the Date of Grant, some or all of the
Matching Restricted Stock Units would not have been granted to you pursuant to
the terms of this Award Agreement, a number of Matching Restricted Stock Units
(whether or not vested) equal to the number of Common Shares sold shall be
forfeited, with the Matching Restricted Stock Units next scheduled to vest being
forfeited first, and should it be determined that you were aware of such
undisclosed sale or disposition at the time of the Grant Date, the Company may
terminate your employment with the Company and its affiliates and such
termination shall be deemed to be a termination for Cause for all purposes
(including without limitation, for purposes of determining your right to
separation pay under any agreement with the Company that you are a party to or
any plan or policy of the Company and for purposes of determining the treatment
of any Company equity awards that you may hold at the time of your
termination).  For purposes of this Award Agreement, “Purchased Shares” shall
mean the Common Shares that you purchase during the Purchase Period (as set
forth above), or if you exercise a previously granted option during the Purchase
Period, a number of Common Shares acquired in connection with such exercise
equal to the aggregate exercise price divided by the Market Price of a Common
Share on the date of exercise; provided, however, that the aggregate number of
Purchased Shares shall not exceed the number of Matching Restricted Stock Units
granted to you hereunder.  For the avoidance of doubt, the net settlement of any
previously granted equity awards to satisfy exercise price or tax withholding
obligations shall not be considered a sale or other disposition of Common Shares
for purposes of this Award Agreement.

 

(c)                                  Notification Requirements.  You hereby
agree to notify the Company of (i) any Common Shares that you sell prior to the
date that is six months following the Date of Grant, (ii) any Purchased Shares
that you sell prior to the third anniversary of the Date of Grant, and (iii) any
Net Shares (as defined in Section 3(a) of this Award Agreement) that you sell
prior to the third anniversary of the Date of Grant and the Company, in its sole
discretion, has the authority to determine whether such sale results in the
forfeiture of any Matching Restricted Stock Units in accordance with the terms
of this Award Agreement.  In addition, you agree that, through the third
anniversary of the Date of Grant, the Purchased Shares and Net Shares shall be
held with one or more brokers or institutions specified by the Company, that
such broker or institution may provide information to the Company with respect
to any transaction involving the Purchased Shares or Net Shares, and that the
Company shall have no responsibility or liability with respect to the actions or
creditworthiness of such broker or institution.

 

(d)                                 Vesting Acceleration. In the event that
(i) your Continuous Service is terminated (x) by the Company for any reason
other than on account of Cause or (y) by you for Good Reason, in either case
within twelve (12) months following a Change of Control or (ii) your Continuous
Service is terminated by the Company due to your death, then the Matching
Restricted Stock Units will immediately vest and be settled in shares as soon as
practicable (but not more than sixty (60) days) thereafter.

 

3.                                      SALES RESTRICTION.

 

(a)                                 In General.  Following the settlement of the
vested Matching Restricted Stock Units subject to your Award in Common Shares
pursuant to Section 4 of this Award

 

2

--------------------------------------------------------------------------------


 

Agreement, you may not sell, assign, transfer or otherwise dispose of the “Net
Shares” (as defined below) transferred to you upon settlement of such vested
Matching Restricted Stock Units in Common Shares until the earliest of (i) three
(3) years following the Date of Grant; (ii) a Change of Control; or (iii) the
day immediately following your last day of employment.  You may be required to
execute and deliver such other agreements as may be reasonably requested by the
Company that are consistent with the foregoing or that are necessary to give
further effect thereto.  In order to enforce the foregoing, the Company may
impose stop-transfer instructions with respect to such Common Shares until the
end of such period, or place legends on stock certificates issued pursuant to
the Plan restricting the transfer of such shares until the end of such period. 
For purposes of this Award Agreement, the term “Net Shares” shall mean the net
number of Common Shares transferred to you upon settlement of the vested
Matching Restricted Stock Units after subtracting any such Common Shares
withheld by the Company in payment of tax withholding obligations applicable to
such settlement.

 

(b)                                 Exception.  Notwithstanding the restrictions
in this Award Agreement that do not permit you to sell, assign, transfer or
otherwise dispose of the Purchased Shares, Common Shares or Net Shares, you are
permitted to transfer any such shares without penalty under either of the
foregoing circumstances: (i) you may contribute any such shares to a limited
partnership where all partners are members of your family (“Family Limited
Partnership”) or a Grantor Retained Annuity Trust (“GRAT”) or a like-vehicle,
provided that the Family Limited Partnership, GRAT, or like-vehicle (x) does not
allow the shares to be sold, assigned, transferred or otherwise disposed of
during the applicable restricted period with respect to such shares, (y) in the
case of a GRAT, you shall at all times remain the trustee of the GRAT, and
(z) in the case of a Family Limited Partnership or such like-vehicle, you retain
“beneficial ownership” (within the meaning of Rule 13d-3 promulgated under the
Securities Act) of such shares; and (ii) you may pledge such shares as
collateral for loans, provided that (A) you represent to the Company that you
will not default or otherwise cause such collateral to be liquidated,
transferred or sold during the applicable restricted period, (B) there is an
independent reasonable basis to conclude that none of the shares used as
collateral are likely to be sold to satisfy a debt during the applicable
restricted period with respect to such shares, and (C) you agree to substitute
other collateral for such shares (with collateral that is not Common Shares) in
the event that such collateral would have to be liquidated, transferred or sold
during the applicable restricted period with respect to such shares.

 

4.                                      DISTRIBUTION OF COMMON SHARES.  The
Company will deliver to you a number of Common Shares equal to (i) the number of
Matching Restricted Stock Units subject to your Award that become vested in
accordance with the terms of this Award Agreement, plus (ii) any Matching
Restricted Stock Units resulting from dividend equivalents credited with respect
to such Matching Restricted Stock Units in accordance with Section 6 of this
Award Agreement, as soon as practicable (but, subject to Section 7(c)(vi) of the
Plan regarding blackout restrictions, in any event no later than sixty (60)
days) following the date on which such Matching Restricted Stock Units become
vested; provided, that, notwithstanding anything in the Plan to the contrary, if
the Company terminates your service for Cause prior to the date on which the
Common Shares are distributed to you, you shall forfeit any right to such
distribution of Common Shares.

 

5.                                      NUMBER OF SHARES. The number of Common
Shares subject to your Award may be adjusted from time to time for capital
adjustments, as provided in the Plan. The Company will

 

3

--------------------------------------------------------------------------------


 

establish a bookkeeping account to reflect the number of Matching Restricted
Stock Units standing to your credit from time to time. However, you will not be
deemed to be the holder of, or to have any of the rights of a stockholder with
respect to, any Common Shares subject to your Award (including but not limited
to stockholder voting rights) unless and until the shares have been delivered to
you in accordance with Section 4 of this Award Agreement.

 

6.                                      DIVIDEND EQUIVALENTS.  The bookkeeping
account maintained for your Award shall, until the vesting date or termination
and cancellation or forfeiture of the Matching Restricted Stock Units pursuant
to the terms of this Award Agreement, be allocated additional Matching
Restricted Stock Units on the payment date of dividends on the Company’s Common
Shares. Such dividends will be converted into additional Common Shares covered
by the Matching Restricted Stock Units by dividing (i) the aggregate amount or
value of the dividends paid with respect to that number of Common Shares equal
to the number of shares covered by the Matching Restricted Stock Units by
(ii) the Market Price per Common Share on the payment date for such dividend.
Any such additional Matching Restricted Stock Units shall have the same vesting
dates and vest in accordance with the same terms as the Matching Restricted
Stock Units granted under this Award Agreement.

 

7.                                      COMPLIANCE WITH SECTION 409A OF THE
INTERNAL REVENUE CODE. The Award is intended to comply with section 409A of the
Code to the extent subject thereto, and shall be interpreted in accordance with
section 409A of the Code and treasury regulations and other interpretive
guidance issued thereunder, including without limitation any such regulations or
other guidance that may be issued after the Date of Grant.  Notwithstanding any
provision in the Plan to the contrary, no payment or distribution under this
Plan that constitutes an item of deferred compensation under section 409A of the
Code and becomes payable by reason of your termination of employment or service
with the Company shall be made to you until your termination of employment or
service constitutes a separation from service within the meaning of section 409A
of the Code.  For purposes of this Award, each amount to be paid or benefit to
be provided shall be construed as a separate identified payment for purposes of
section 409A of the Code.  Notwithstanding any provision in the Plan to the
contrary, if you are a specified employee within the meaning of section 409A of
the Code, then to the extent necessary to avoid the imposition of taxes under
section 409A of the Code, you shall not be entitled to any payments upon a
termination of your employment or service until the earlier of:  (i) the
expiration of the six (6)-month period measured from the date of your separation
from service or (ii) the date of your death.  Upon the expiration of the
applicable waiting period set forth in the preceding sentence, all payments and
benefits deferred pursuant to this Section 7 (whether they would have otherwise
been payable in a single lump sum or in installments in the absence of such
deferral) shall be paid to you in a lump sum as soon as practicable, but in no
event later than sixty (60) calendar days, following such expired period, and
any remaining payments due under this Award will be paid in accordance with the
normal payment dates specified for them herein.  Notwithstanding any provision
of the Plan to the contrary, in no event shall the Company or any affiliate be
liable to you on account of an Award’s failure to (i) qualify for favorable U.S.
or foreign tax treatment or (ii) avoid adverse tax treatment under U.S. or
foreign law, including, without limitation, section 409A of the Code.

 

8.                                      SECURITIES LAW COMPLIANCE. You may not
be issued any Common Shares under your Award unless the shares are either
(i) then registered under the Securities Act or

 

4

--------------------------------------------------------------------------------


 

(ii) the Company has determined that such issuance would be exempt from the
registration requirements of the Securities Act. Your Award must also comply
with other applicable laws and regulations governing the Award, and you shall
not receive such shares if the Company determines that such receipt would not be
in material compliance with such laws and regulations.

 

9.                                      RESTRICTIVE LEGENDS. The Common Shares
issued under your Award shall be endorsed with appropriate legends, if any,
determined by the Company.

 

10.                               TRANSFERABILITY. Except as otherwise permitted
by the Committee in accordance with the terms of the Plan, your Award is not
transferable, except by will or by the laws of descent and distribution.
Notwithstanding the foregoing, by delivering written notice to the Company, in
the form prescribed by the Company, you may designate a third party who, in the
event of your death, will thereafter be entitled to receive any distribution of
Common Shares pursuant to Section 4 of this Award Agreement.

 

11.                               AWARD NOT A SERVICE CONTRACT. Your Award is
not an employment or service contract, and nothing in your Award will be deemed
to create in any way whatsoever any obligation on your part to continue in the
service of the Company or an affiliate, or on the part of the Company or an
affiliate to continue such service. In addition, nothing in your Award will
obligate the Company or an affiliate, their respective stockholders, boards of
directors or employees to continue any relationship that you might have as an
employee of the Company or an affiliate.

 

12.                               UNSECURED OBLIGATION. Your Award is unfunded
and you will be considered an unsecured creditor of the Company with respect to
the Company’s obligation, if any, to issue Common Shares pursuant to this Award
Agreement. You will not have voting or any other rights as a stockholder of the
Company with respect to the Common Shares subject to your Award until such
Common Shares are delivered to you pursuant to Section 4 of this Award
Agreement. Upon such delivery, you will obtain full voting and other rights as a
stockholder of the Company. Nothing contained in this Award Agreement, and no
action taken pursuant to its provisions, will create or be construed to create a
trust of any kind or a fiduciary relationship between you and the Company or any
other person.

 

13.                               WITHHOLDING OBLIGATIONS. On or before the time
you receive a distribution of Common Shares pursuant to your Award, or at any
time thereafter as requested by the Company, you hereby authorize any required
withholding from the Common Shares, payroll and any other amounts payable or
issuable to you and/or otherwise agree to make adequate provision in cash for
any sums required to satisfy the federal, state, local and foreign tax
withholding obligations of the Company or any affiliate which arise in
connection with your Award (the “Withholding Taxes”).  You may direct the
Company to withhold Common Shares with a Fair Market Value (measured as of the
date Common Shares are delivered pursuant to Section 4) equal to the amount of
such Withholding Taxes; provided, however, that the number of such Common Shares
so withheld shall not exceed the amount necessary to satisfy the Company’s
required tax withholding obligations using the minimum statutory withholding
rates for federal, state, local and foreign tax purposes, including payroll
taxes, that are applicable to supplemental taxable income.

 

5

--------------------------------------------------------------------------------


 

14.                               NOTICES. Any notices provided for in your
Award or the Plan shall be given in writing and shall be deemed effectively
given upon receipt or, in the case of notices delivered by the Company to you,
five (5) days after deposit in the United States mail, postage prepaid,
addressed to you at the last address you provided to the Company.

 

15.                               HEADINGS. The headings of the Sections in this
Award Agreement are inserted for convenience only and will not be deemed to
constitute a part of this Award Agreement or to affect the meaning of this Award
Agreement.

 

16.                               AMENDMENT. Nothing in this Award Agreement
shall restrict the Company’s ability to exercise its discretionary authority
pursuant to Section 4 of the Plan; provided, however, that no such action may,
without your consent, adversely affect your rights under your Award and this
Award Agreement. Without limiting the foregoing, the Board (or appropriate
committee thereof) reserves the right to change, by written notice to you, the
provisions of this Award Agreement in any way it may deem necessary or advisable
to carry out the purpose of the grant as a result of any change in applicable
laws or regulations or any future law, regulation, ruling, or judicial decision,
provided that any such change will be applicable only to rights relating to that
portion of the Award which is then subject to restrictions as provided herein.

 

17.                               MISCELLANEOUS.

 

(a)                                 The rights and obligations of the Company
under your Award will be transferable by the Company to any one or more persons
or entities, and all covenants and agreements hereunder will inure to the
benefit of, and be enforceable by the Company’s successors and assigns.

 

(b)                                 You agree upon request to execute any
further documents or instruments necessary or desirable in the sole
determination of the Company to carry out the purposes or intent of your Award.

 

(c)                                  You acknowledge and agree that you have
reviewed your Award in its entirety, have had an opportunity to obtain the
advice of counsel prior to executing and accepting your Award and fully
understand all provisions of your Award.

 

(d)                                 This Award Agreement will be subject to all
applicable laws, rules, and regulations, and to such approvals by any
governmental agencies or national securities exchanges as may be required.

 

(e)                                  All obligations of the Company under the
Plan and this Award Agreement will be binding on any successor to the Company,
whether the existence of such successor is the result of a direct or indirect
purchase, merger, consolidation, or otherwise, of all or substantially all of
the business and/or assets of the Company.

 

18.                               GOVERNING PLAN DOCUMENT. Your Award is subject
to all the provisions of the Plan, the provisions of which are hereby made a
part of your Award, and is further subject to all interpretations, amendments,
rules and regulations which may from time to time be promulgated and adopted
pursuant to the Plan,.  In the event of any conflict between the provisions of
your Award and those of the Plan, the provisions of the Plan will control;
provided, however, for

 

6

--------------------------------------------------------------------------------


 

avoidance of doubt, terms contained in the Award Agreement but not in the Plan
shall not constitute a conflict and such terms in the Award Agreement shall
control.. The Committee will have the power to interpret the Plan and this Award
Agreement and to adopt such rules for the administration, interpretation, and
application of the Plan as are consistent therewith and to interpret or revoke
any such rules. All actions taken and all interpretations and determinations
made by the Committee will be final and binding upon you, the Company, and all
other interested persons. No member of the Board or the Committee will be
personally liable for any action, determination, or interpretation made in good
faith with respect to the Plan or this Award Agreement.

 

19.                               EFFECT ON OTHER EMPLOYEE BENEFIT PLANS. The
value of the Award subject to this Award Agreement will not be included as
compensation, earnings, salaries, or other similar terms used when calculating
the employee’s benefits under any employee benefit plan sponsored by the Company
or any affiliate except as such plan otherwise expressly provides. The Company
expressly reserves its rights to amend, modify, or terminate any of the
Company’s or any affiliate’s employee benefit plans.

 

20.                               CHOICE OF LAW. The interpretation, performance
and enforcement of this Award Agreement will be governed by the law of the
Province of Ontario and the laws of Canada.

 

21.                               SEVERABILITY. If all or any part of this Award
Agreement or the Plan is declared by any court or governmental authority to be
unlawful or invalid, such unlawfulness or invalidity will not invalidate any
portion of this Award Agreement or the Plan not declared to be unlawful or
invalid. Any Section of this Award Agreement (or part of such a Section) so
declared to be unlawful or invalid will, if possible, be construed in a manner
which will give effect to the terms of such Section or part of a Section to the
fullest extent possible while remaining lawful and valid.

 

7

--------------------------------------------------------------------------------
